I concur in judgment only to the majority decision in this case. I note with some dismay that the majority opinion ignores the line of cases which exist in this district, as well as the Supreme Court of Ohio case of Stores Realty Co. v. Cleveland
(1975), 41 Ohio St. 2d 41. See Kandell v. City Council of Kent
(Aug. 2, 1991), Portage App. No. 90-P-2255, unreported; In theMatter of  Bailey (May 5, 1995), Trumbull App. No. 94-T-5113, unreported.
The majority is certainly entitled to its opinion that it does not like the result of those rulings in our cases. Nevertheless, we are an intermediate appellate court which is obligated to observe the precedent set by the Supreme Court of Ohio and our own district. Our personal opinions do not free us from the obligations of our oath of office which requires us to either follow or distinguish existing precedent.
As a result, I believe that the majority's argumentation which is based on the failure of the record to demonstrate evidence given under oath is one hundred percent incorrect. However, I would agree with the majority's position that the record that was submitted did not include conclusions of fact which supported the final decision.
Again, I state my concern that the decisions of the Supreme Court of Ohio and the appellate court of this district were not mentioned, distinguished or specifically addressed in the majority's opinion.
  Thus, I concur in judgment only. ________________________________________ PRESIDING JUDGE JUDITH A. CHRISTLEY